Title: To George Washington from David Stuart, 15 March 1790
From: Stuart, David
To: Washington, George



Dear Sir,
March 15th 1790—Abing[do]n [Va.]

I have just recieved the laws, and therefore embrace the earliest opportunity of sending you a copy of the one, which I have mentioned to you in my letter.
Coll Grayson died on Saturday last—as his death has been expected for some time, I am informed the Executive have been endeavouring to fix on someone to fill up his place—Mr Henry has been applied to, it is said, but will not serve. It is said, he is

about to remove off to a territory, he has purchased in partnership from the State of Georgia.
A spirit of jealousy which may become dangerous to the Union, towards the Eastern States, seems to be growing fast among us—It is represented, that the Northern phalanx is so firmly united, as to bear down all opposition, while Virginia is unsupported, even by those whose interests are similar with her’s—It is the language of all, I have seen on their return from New York—Coll Lee tells me, that many who were warm Supporters of the government, are changing their sentiments, from a conviction of the impracticability of Union with States, whose interests are so dissimilar from those of Virginia—I fear the Coll is one of the number—The late applications to Congress, respecting the slaves, will certainly tend to promote this spirit—It gives particular umbrage, that the Quakers should be so busy in this business—That they will raise up a storm against themselves, appears to me very certain—Mr Maddison’s sentiments are variously spoke of—so much so; that it is impossible to ascertain whether they are approved of by a majority or not—The Commercial and most noisy part, is certainly against them—It appears to me, to be such a deviation from the plain and beaten track, as must make every Creditor of the Public tremble—His plan of discrimination, is founded too much on principles of equity, to please even those who have advocated allways a discrimination—If the Public was to gain, what the original holders lost in their sales, I believe it would have pleased this description of Citizens better. I am Dr Sir with great respect Your affecte Servt:

Dd Stuart

